PER CURIAM.
The plaintiff appeals from a judgment entered after a jury verdict in favor of the defendant. We affirm. The appellant does not point to any ruling of the trial court which was adverse to her. Accordingly, she presents nothing for this Court to review. City of Montgomery v. Robinson, 441 So.2d 857 (Ala.1983); Woodham v. Woodham, 387 So.2d 150 (Ala.1980).
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, ALMON, SHORES, BEATTY, HOUSTON, and STEAGALL, JJ., concur.
ADAMS, J., concurs specially.